NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                        05-5023


                            JOSEPH DUREIKO, as Trustee,

                                          and

                       SOUTHERN PINE ISLE CORPORATION,

                                                             Plaintiffs-Appellants,

                                           v.

                                   UNITED STATES,

                                                             Defendant-Appellee.

                           __________________________

                             DECIDED: January 11, 2006
                           __________________________


Before LOURIE, RADER, and LINN, Circuit Judges.

LINN, Circuit Judge.

      Joseph Dureiko, and Southern Pine Isle Corporation (collectively “Dureiko”)

appeal the decision of the United States Court of Federal Claims Case No. 97-CV-44

(Sep. 29, 2004). The Court of Federal Claims dismissed Dureiko’s complaint alleging

breach of contract and entered judgment for the United States on the grounds that there

was no express or implied contract and Dureiko cannot recover under a quantum meruit

theory against the United States. We affirm for the reasons stated by the Court of

Federal Claims.